       Case 4:20-cv-08256-JSW Document 36-3 Filed 06/15/21 Page 1 of 2



     JOSEPH P. MCMONIGLE, Bar No. 66811
 1   JOHN B. SULLIVAN, Bar No. 238306
     DAVID S. MCMONIGLE, Bar No. 258980
 2   LONG & LEVIT LLP
     465 California Street, Suite 500
 3   San Francisco, California 94104
     Telephone: (415) 397-2222
 4   Facsimile: (415) 397-6392
     Email:       jmcmonigle@longlevit.com
 5                jsullivan@longlevit.com
                  dmcmonigle@longlevit.com
 6
     Attorneys for Respondent
 7   HOSIE RICE LLP
 8

 9                       IN THE UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11

12   SPACE DATA CORPORATION,                         Case No. 4:20-cv-08256-JSW
13         Petitioner,                               DECLARATION OF DAVID S.
                                                     MCMONIGLE IN SUPPORT OF
14         v.                                        MOTION FOR ATTORNEY’S FEES
15   HOSIE RICE LLP,                                 Action Filed: November 25, 2020
16         Respondent.
17

18
19

20

21

22

23

24

25

26
27

28

30                                               1                     Case No. 4:20-cv-08256-JSW
           DECLARATION OF DAVID S. MCMONIGLE IN SUPPORT OF MOTION FOR ATTORNEY’S FEES
31
        Case 4:20-cv-08256-JSW Document 36-3 Filed 06/15/21 Page 2 of 2




 1            I, David S. McMonigle, declare as follows:
 2            1.       I am an attorney at law duly licensed to practice law in the State of California.
 3   I am a partner with the law firm Long Levit, LLP, counsel of record for Hosie Rice, LLP in
 4   this matter. I have personal knowledge of the facts stated herein, and if called as a witness
 5   in this matter, I would and could testify competently to the following facts.
 6            2.       I have been practicing primarily in the area of legal malpractice for over 12
 7   years. The breakdown of my time spent in connection with the petition to vacate and cross-
 8   motion to confirm in the above referenced matter is as follows:
 9            • Approximately 20 hours reviewing Space Data’s petition (and subsequent
10                 amended petition), researching issues raised by the petition (including references
11                 to confidential matters in the petition), communicating with the client regarding
12                 the petition and strategy regarding the opposition, and reviewing the lengthy
13                 history of communications amongst counsel and the arbitrator regarding the
14                 consultant payment issues raised in the petition.
15            • Approximately 8 hours drafting and revising the opposition to the petition to
16                 vacate and supporting documents, reviewing and revising the motion to seal and
17                 supporting documents, and finalizing the documents submitted to the court.
18            • Approximately 3 hours reviewing the reply brief filed by Space Data and
19                 communicating with client regarding the reply brief.
20            I declare under penalty of perjury that the foregoing is true and correct, and that this
21   declaration was executed on June 14, 2021 at San Francisco, California.
22

23                                                                /s/ David S. McMonigle
                                                                  DAVID S. MCMONIGLE
24

25
     4824-8965-5790, v. 1
26
27

28

30                                                     2                   Case No. 4:20-cv-08256-JSW
               DECLARATION OF DAVID S. MCMONIGLE IN SUPPORT OF MOTION FOR ATTORNEY’S FEES
31
